 1 DENNIS A. RASMUSSEN (SB# 153479)                                              Jun 11 2021
   Attorney for Constitution Association, Inc.
 2
   GEORGE F. X. ROMBACH, PhD,JD,CPA,
                                                                                  s/ SuzanneA
 3 27636 Ynez Road, Suite L-7 #111
   Temecula, CA 92591
 4
   (949) 500-1850
                                                                                NUNCPROTUNC
 5 gfxr@yahoo.com
                                                                                  Jun 10 2021
   Plaintiffs, In Propria Persona
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               SOUTHERN DISTRICT OF CALIFORNIA

10

11
12 CONSTITUTION ASSOCIATION, INC., by                    )     Case No.     20CV2379 TWR BLM
   its founders, GEORGE F. X. ROMBACH                    )
13 and DOUGLAS V. GIBBS as well as other                 )
   officers and members of the Association et. al.       )     REQUEST FOR A HEARING ON THE
14                                                       )     EX PARTE APPLICATION and CAUSE
                                                         )     WHY THIS ACTION SHOULD NOT BE
                   Plaintiffs,                           )     DISMISSED
15
                                                         )
16          vs.                                          )
                                                         )
17                                                       )       Judge:            Hon. Todd W. Robinson
     KAMALA DEVI HARRIS,                                 )
18                                                       )       Department:       Courtroom 3A
                   Defendant.                            )
19                                                       )       Complaint Filed: December 7, 2020
     ---------------
20
            Plaintiff GEORGE F. X. ROMBACH requests that the Court set a Hearing on the Ex
21
22 Parte Application and Cause Why This Action Should Not Be Dismissed brought government of

23 the United States of America that is not a party to this action.
24

25
     Dated: June 10, 2021
26

27

28

                                                          1.
                                       Request for Entry of Default Judgement
 1 GEORGE F. X. ROMBACH, PhD, JD, CPA,
   27636 Ynez Road, Suite L-7 #111
 2
   Temecula, CA 92591
 3 (949) 500-1850
   gfxr@yahoo.com
 4
   Plaintiffs, In Propria Persona
 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               SOUTHERN DISTRICT OF CALIFORNIA

10

11

12 CONSTITUTION ASSOCIATION, INC., by                )     Case No.       20CV2379 TWR BLM
   its founders, GEORGE F. X. ROMBACH                )
13 and DOUGLAS V. GIBBS as well as other             )
   officers and members of the Association et. al.   )     DECLARATION OF SERVICE of the
14                                                   )     REQUEST FOR A HEARING ON THE
                                                     )     EX PARTE APPLICATION and CAUSE
                   Plaintiffs,                       )     WHY THIS ACTION SHOULD NOT BE
15
                                                     )     DISMISSED
16                                                   )
                                                     )     Person Served:
           vs.                                       )         Defendant KAMALA DEVI HARRIS
17
                                                     )
18                                                   )     Date Served: May 28, 2021
                                                     )
19 KAMALA DEVI HARRIS,                               )           Judge:           Hon. Todd W. Robinson
                                                     )
20                 Defendant.                        )           Department:     Courtroom 3A

21
     _______________                                 )
                                                     )           Complaint Filed: December.]_, 2020

22
23
     STATE OF CALIFORNIA             )

                                     ~
24
     COUNTY OF RIVERSIDE
25

26         I, Beau Harley Watson, a private individual who resides and is employed in the County

27 of Riverside, State of California, being duly sworn, depose and say:

28         I have been duly authorized to make service of the documents listed herein in the above

                                                      1.
                                              Proof of Service
 1   entitled case. I am over the age of eighteen years, and not a party to the within action or otherwise
 2
3    interested in this matter.
4
5              On June 10, 2021, I served the following pleading described as REQUEST FOR A
6
 7
 8   HEARING ON THE EX PARTE APPLICATION                            and   CAUSE WHY THIS ACTIO
 9   SHOULD NOT BE DISMISSED by placing true copies thereof enclosed in a sealed envelop
10
11   addressed to the person(s) as follows:
12                                  Kamala Devi Harris
13                                  The White House
14                                  Office of the Vice President
15                                  1600 Pennsylvania A venue, NW
16                                  Washington, DC 20500
17
18                                 Randy S. Grossman,
19                                 Acting United States Attorney
20                                 Brett Norris
21                                 Assistant U.S. Attorney
22                                 Office of the U.S. Attorney
23                                 880 Front Street, Room 6293
24                                 San Diego, CA 92101
25
26
27   And by depositing same on that same day in a facility for the collection mail that is regularl
28   maintained by United States Postal Service with postage thereon fully prepaid at Temecula
     California. I am aware that on motion of a party served, service is presumed invalid if posta
     cancellation date or postage meter date is more than one day after the date of deposit for mailin
     affidavit.
                    I declare under penalty of perjury, under the laws of the United States of America
     and the State of California that the foregoing is true and correct.
             Executed on June 10, 2021, at Temecula, California




                                                       -2-
                                                 Proof of Service
 1 DENNIS A. RASMUSSEN (SB# 153479)
   Attorney for Constitution Association, Inc.
 2
   GEORGE F. X. ROMBACH, PhD, JD, CPA,
 3 27636 Ynez Road, Suite L-7 #111
   Temecula, CA 92591
 4
   (949) 500-1850
 5 gfxr@yahoo.com
   Plaintiffs, In Propria Persona
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              SOUTHERN DISTRICT OF CALIFORNIA

10

11
12 CONSTITUTION ASSOCIATION, INC., by                )     Case No.       20CV2379 TWR BLM
   its founders, GEORGE F. X. ROMBACH                )
13 and DOUGLAS V. GIBBS as well as other             )
   officers and members of the Association et. al.   )          HEARING SET ON THE
14                                                   )     EX PARTE APPLICATION and CAUSE
                                                     )     WHY THIS ACTION SHOULD NOT BE
15                Plaintiffs,                        )     DISMISSED
                                                     )
16         vs.                                       )
                                                     )           Judge:           Hon. Todd W. Robinson
17 KAMALA DEVI HARRIS,                               )
                                                     )           Department:      Courtroom 3A
18
     _______________
                  Defendant.                         )
                                                     )           Complaint Filed: December .]_, 2020
19
           Hearing on the Ex Parte Application and Cause Why This Action Should Not Be
20
21 Dismissed brought government of the United States of America that is set for the _ _ _ _ day

22 of _ _ _ _ _ _ _ _ , 2021.

23

24
           Dated this _ _ _ _ dayof _ _ _ _ _ _ _ _ ,2021.
25

26

27
                                                 Court
28


                                                      1.
                                              Entry of Default
